Case: 21-51056     Document: 00516377512         Page: 1     Date Filed: 06/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 21-51056                        June 30, 2022
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jonita Desirrae Brown,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:07-CR-41-4


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          In 2007, Jonita Desirrae Brown pleaded guilty to possessing with
   intent to distribute 50 grams or more of cocaine base within 1,000 feet of an
   elementary school and playground, and the district court sentenced her to
   135 months of imprisonment and 10 years of supervised release. In 2014, the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51056     Document: 00516377512           Page: 2   Date Filed: 06/30/2022




                                    No. 21-51056


   district court reduced Brown’s term of imprisonment to 120 months under
   18 U.S.C. § 3582(c)(2).      In August 2021, Brown’s probation officer
   petitioned the district court to revoke her supervised release, alleging that
   Brown violated her conditions of supervised release by committing a new law
   violation and by using alcohol and drugs.        The district court revoked
   supervised release and sentenced Brown to an above-guidelines maximum
   sentence of 60 months of imprisonment; it did not order a further term of
   supervised release.
          Brown appeals, arguing that her revocation sentence is plainly
   unreasonable because the district court failed to articulate any fact-specific
   reasons for imposing the maximum sentence. Sentences imposed upon
   revocation of supervised release are reviewed under the plainly unreasonable
   standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011). In
   conducting this review, we follow many of the same considerations that are
   employed in the review of original sentences but provide more deference to
   revocation sentences than to original sentences. See id. at 843-44.
          Here, the district court adequately explained its chosen sentence, see
   Rita v. United States, 551 U.S. 338, 356 (2007), and there is no indication in
   the record that a more thorough explanation would have resulted in a
   different sentence, see United States v. Mondragon-Santiago, 564 F.3d 357,
   361-64 (5th Cir. 2009). Further, the court relied on appropriate 18 U.S.C.
   § 3553(a) factors in determining that a 60-month sentence was warranted. It
   addressed Brown’s history on supervised release, which included several
   modifications to the conditions to account for Brown’s struggles with alcohol
   and drug abuse, and concluded that the maximum sentence was appropriate
   in light of Brown’s history and characteristics, her likelihood of recidivism,
   the need to deter her from criminal conduct, and the duty to protect the
   public from Brown’s crimes. See § 3553(a)(1), (a)(2)(B)-(D); § 3583(e)(3);
   United States v. Warren, 720 F.3d 321, 332-33 (5th Cir. 2013). We have



                                         2
Case: 21-51056      Document: 00516377512          Page: 3   Date Filed: 06/30/2022




                                    No. 21-51056


   routinely upheld revocation sentences exceeding the recommended
   guidelines range, even where the sentence is the statutory maximum. See,
   e.g., United States v. Kippers, 685 F.3d 491, 500-01 (5th Cir. 2012). The fact
   that we “might reasonably have concluded that a different sentence was
   appropriate is insufficient to justify reversal of the district court.” Warren,
   720 F.3d at 332 (internal quotation marks and citation omitted).
          Accordingly, the judgment of the district court is AFFIRMED.




                                         3